Citation Nr: 1620204	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable evaluation for keratosis punctate et palmaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for pseudofolliculitis barbae and keratosis punctate et palmaris, and assigned a noncompensable evaluation for both of those disabilities, effective June 29, 2007-the date he filed his claim for service connection.  The Veteran timely appealed the assigned evaluations of those disabilities.

The Veteran requested and was scheduled for a Board hearing in Washington, DC in April 2012; he was informed of that hearing in a February 2012 letter.  In April 2012, the Veteran informed the Board that he was cancelling his hearing because he was financially unable to attend the hearing; he did not request another hearing to be rescheduled and his request for a hearing was deemed withdrawn at that time.  

This case was last before the Board in February 2013 when it was remanded for additional development.  The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was issued a supplemental statement of the case in May 2013, and the case was transferred back to the Board.  While the claim was pending at the Board, the AOJ obtained new VA examinations of the Veteran's keratosis punctate et palmaris and pseudofolliculitis barbae in March 2015.  However, the AOJ did not issue another supplemental statement of the case addressing that evidence in the first instance.  Accordingly, the Board must remand the case back to the AOJ in order for it to address any evidence relevant to the keratosis punctate et palmaris and pseudofolliculitis barbae claims, including the March 2015 VA examinations, in the first instance since its last May 2013 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

The AOJ must review the claims file and readjudicate the Veteran's claims for increased evaluation for keratosis punctate et palmaris and pseudofolliculitis barbae, to include any evidence relevant to those claims since May 2013, and specifically the March 2015 VA examinations respecting those disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

